Citation Nr: 1215583	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-13 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of Lyme disease, to include joint pain.

2.  Entitlement to service connection for residuals of Lyme disease, to include joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had initial active duty for training from April 1982 to July 1982 and had subsequent periods of active duty for training with the Army Reserve and possibly the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has recharacterized the claims on appeal as being one issue instead of two.  The RO had separated the claim for service connection for Lyme Disease and service connection for joint pain as being two, separate disabilities.  The Veteran's claim that service connection for joint pain is warranted is premised on his claiming that he sustained Lyme disease during a period of active duty for training, which disease caused joint pain.  The Veteran has not claimed that the joint pain he has experienced is due to any other disease or injury he may have incurred during a period of active duty for training.  Thus, the Veteran's claim for service connection for Lyme disease includes joint pain as a residual of the disease process.  See, e.g., 38 C.F.R. § 4.88b, Diagnostic Code 6319 (addressing evaluating inactive Lyme disease based on residuals "such as arthritis.").  This is why the Board finds that addressing the claim as one issue is a more efficient way to address the Veteran's claim, and this does not impact the outcome.  Thus, there is no prejudice to the Veteran.  

The reopened issue of entitlement to service connection for residuals of Lyme Disease, to include joint pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied service connection for Lyme disease and joint pain.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.  Thus, the decision is final.  

2.  Evidence submitted since the March 2006 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of Lyme disease, to include joint pain, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The March 2006 rating decision, which denied entitlement to service connection for residuals of Lyme disease, to include joint pain, is final.  New and material evidence has been received, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The Board is granting the request to reopen the claim for service connection for residuals of Lyme disease, to include joint pain.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

In the March 2006 rating decision, the RO denied the claim for entitlement to service connection for Lyme disease and joint pain.  At that time, the evidence of record consisted of some service treatment records, private medical records, and the Veteran's contentions.  The RO noted it had attempted to obtain other service treatment records but had been unsuccessful, and that the current service treatment records did not show treatment for Lyme disease or joint pain.  It noted the private medical records showed the Veteran had been diagnosed with Lyme disease and had been treated for joint pain, but that there was no evidence of a nexus between the post service diagnoses and service.

The Veteran was notified of this determination in March 2006, along with his appeal rights.  See March 21, 2006, notice letter.  The Veteran did not appeal the decision, and thus the March 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200. 20.1103.  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The evidence received since the March 2006 rating decision includes multiple medical records, lay statements from individuals who served with the Veteran, and more detailed statements from the Veteran as to when he incurred the tick bite that lead to the diagnosis of Lyme disease.  

The Board finds that the Veteran's contentions and the lay statements he submitted constitute new and material evidence to reopen the claim of entitlement to service connection for residuals of Lyme disease, to include joint pain.  Specifically, at the time of the 2006 decision, the Veteran had not claimed when he thought he received the tick bite that caused the Lyme disease; rather, he simply reported that he thought it occurred during one of his field exercises.  The RO had verified only the active duty service the Veteran had in 1982.  The additional detail from the Veteran as to when he believes he incurred Lyme disease is evidence that was not previously before the RO at the time of the 2006 rating decision.  Additionally, assuming the credibility of such statement, it is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Thus, the claim for service connection for residuals of Lyme disease, to include joint pain is reopened.  38 C.F.R. § 3.156. 

As an aside, the Board notes that the Veteran's application to reopen the claim for service connection for residuals of Lyme disease was received in July 2007.  In a July 2008 rating decision, the RO denied reopening the claim.  See rating decision.  That same month, VA received additional evidence, which prompted the RO to issue another rating decision in August 2008 that confirmed and continued the denial of service connection for Lyme disease.  See rating decision.  The Veteran's notice of disagreement was not received until August 2009, which would not have been within one year of the July 2008 rating decision.  However, because new and material evidence was received within one year of the July 2008 rating decision, it made the July 2007 claim still pending.  See 38 C.F.R. § 3.156(b) (2011).


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for residuals of Lyme disease, to include joint pain, is granted and, to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is warranted before it can decide the issue on appeal, which reasons are explained below.

The Veteran is claiming that the field exercise wherein he received the tick bite occurred in 1998 or 1999.  See transcript on page 3.  There has been no attempt to verify the Veteran's periods of active duty for training during those years.  In a document entitled "Chronological Statement of Retirement Points," from the Army Reserve Personnel Command, it shows that the Veteran received Two (2) "Active Duty" points from November 1997 to March 1998, 20 "Active Duty" points from March 1998 to March 1999, and 12 "Active Duty" points from March 1999 and March 2000.  The active duty for training dates between January 1998 and December 1999 should be verified.

The Veteran should clarify the date or dates which he thinks he incurred Lyme disease.  For example, at the hearing, he claimed he incurred Lyme disease in 1998 or 1999.  See transcript on page 3.  However, in a July 2007 lay statement the Veteran submitted, HG stated he had served with the Veteran from July 7, 1990, to July 21, 1990, and that the Veteran became ill with a high fever and muscle pain while on a field training exercise.  See statement.  In another July 2007 lay statement submitted by the Veteran, GO wrote he had served with the Veteran from July 1990 to July 1992 and remembered the Veteran going on sick call for muscle pain, migraine headaches, and weakness, which would imply that such occurred during those two years.  See statement.  In a September 2007 statement submitted by the Veteran, TAA wrote that he served with the Veteran from February 1997 through November 1999 and remembered the Veteran had been put on profile for joint pain and fatigue.  He also wrote that on November 5, 1998, the Veteran was part of a training group that traveled to Worcester, Massachusetts, and he recalled the Veteran waking up with a fever and severe pain in his joints.  Based on the Veteran's statements and testimony and these above-described statements, the Veteran should clarify when he believes Lyme disease was incurred.

There are outstanding private medical records that are potentially relevant to the issue on appeal, and an attempt to obtain these records must be made.  For example, when the Veteran first filed the claim for service connection for residuals of Lyme disease in August 2005, he indicated he had been treated by doctors, which may be relevant to the issue on appeal.  VA has obtained many of the records from the named physicians; however, the three physicians listed on the applications whose records have not been obtained are: (1) Dr. Mildred T. Trevett, (2) Dr. Mark R. Gerber; and (3) Dr. Rica Bogdany.  See VA Form 21-526, Veteran's Application for Compensation or Pension, on pages 9-10.  Additionally, when the Veteran was treated by Dr. Montalbano for his joint pain in 2001/2002, and it was discovered that the Veteran tested positive for Lyme disease, he referred the Veteran to "Dr. Gargian."  See April 20, 2002, private medical record.  

At the February 2012 hearing, the Veteran testified he had received antibiotic treatment for Lyme's disease in February 2011.  See transcript on page 6.  The Veteran stated that VA had the records, but these records are not in the claims file.  Thus, an attempt to obtain these records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should clarify the date or dates which he thinks he incurred Lyme disease and should be as specific as possible.

2.  Solicit from the Veteran permission for VA to obtain private medical records from the physicians listed below.  

* Dr. Mildred T. Trevett
* Dr. Mark R. Gerber;
* Dr. Rica Bogdany
* Dr. Gargian

Solicit also permission to obtain the February 2011 treatment records from the antibiotic treatment the Veteran received for residuals of Lyme disease. 

If there are any other relevant records the Veteran wants VA to attempt to obtain in connection with his claim for service connection for residuals of Lyme disease that are not already of record, he should provide permission and sufficient information so that the records can be requested on his behalf.  

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (i) identify the specific records the AMC is unable to obtain; (ii) briefly explain the efforts that the AMC made to obtain those records; (iii) describe any further action to be taken by the AMC with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Request verification of ACDUTRA dates (i.e., the dates each period of ACDUTRA began and ended) from January 1998 to December 1999 and any other dates the Veteran reports above through the appropriate channels, including the U.S. Army Reserve Personnel Center, and New York National Guard.

4.  Again, attempt to obtain any and all records from the Veteran's service with both the Army Reserve and the National Guard, such as service treatment records and service personnel records.  All attempts to fulfill this development should be documented in the claims file. 

5.  If after continued efforts to obtain the records requested in steps 3 and 4, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

6.  Obtain the October 29, 2009 "Occupational Health Note" from the Orlando, Florida, VA Medical Center.  See document in Volume 3 below the February 2010 statement of the case, which is tabbed on the left in yellow.

7.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and adjudicate the reopened claim of entitlement to service connection for residuals of Lyme disease, to include joint pain.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


